Citation Nr: 0606658	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-02 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture prior to February 14, 
2003.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture from February 14, 2003 
through February 11, 2004.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a right ankle fracture from February 12, 2004.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1967 until 
October 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  Prior to February 14, 2003, the veteran's residuals of a 
right ankle fracture were manifested by complaints of pain; 
objectively, the competent findings reveal no more than 
moderate limitation of motion.

2.  From February 14, 2003, through February 11, 2004, the 
veteran's residuals of a right ankle fracture were manifested 
by complaints of pain and weakness; objectively, the 
competent findings reveal a disability picture commensurate 
with moderate ankylosis. 

3.  From February 12, 2004, the veteran's residuals of a 
right ankle fracture were manifested by complaints of pain, 
weakness and fatigability; objectively, the competent 
findings reveal a disability picture commensurate with 
moderate ankylosis. 

4.  The competent evidence reveals a tender right ankle scar.  


CONCLUSIONS OF LAW

1.  Prior to February 14, 2003, the criteria for entitlement 
to an evaluation in excess of 10 percent for residuals of a 
right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5271 (2003).

2.  From February 14, 2003, through February 11, 2004, the 
criteria for entitlement to an evaluation of 30 percent for 
residuals of a right ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5270, 5271 (2004).

3.  From February 12, 2004, the criteria for entitlement to 
an evaluation in excess of 30 percent for residuals of a 
right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5270 (2005).

4.  The criteria for entitlement to a separate 10 percent 
evaluation for a tender scar of the right ankle fracture have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.881, Diagnostic Code 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations- VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of April 2002 and February 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the November 2002 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Preliminary considerations- review of record

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

I.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture prior to February 14, 
2003.

Prior to February 14, 2003, the veteran's residuals of a 
right ankle fracture are rated as 10 percent disabling.  The 
Board has reviewed the evidence of record and finds that, for 
the period in question, the currently assigned 10 percent 
evaluation appropriately reflects the veteran's disability 
picture.  The reasons and bases for this conclusion will be 
outlined below.

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  Under that Diagnostic Code, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).

Here, the evidence of record shows no more than moderate 
limitation of motion for the period in question.  Indeed, 
upon evaluation in August 2002, the veteran could dorsiflex 
the right ankle to neutral.  He had plantar flexion to 20 
degrees (with 40 degrees being normal, per 38 C.F.R. § 4.71a, 
Plate II) and there was no circumdiction.  There was 
decreased midfoot motion.  

Thus, while the above evidence does reveal some limitation of 
right ankle motion, such limitation is found to be moderate 
rather than marked, leading to the conclusion that the 10 
percent rating in effect for the period in question is 
appropriate.  Moreover, in reaching this determination, the 
Board has also considered additional functional impairment 
due to factors such as pain and weakness.  In this regard, VA 
outpatient treatment reports dated from August 2001 through 
May 2002 reflect complaints of right ankle pain rated at 5 to 
6 out of 10 in intensity, with level-6 pain being 
predominant.  As indicated in a May 2002 report, the pain 
occurred both at rest and with weight-bearing.  The veteran 
was given an ankle fixation orthotic at that time.  Earlier 
clinical records dated in December 2001 and an April 2002 VA 
clinical record indicated that the veteran was taking 
Ibuprofen to control his right ankle pain.  

While the evidence of record does establish persistent 
complaints of pain associated with the veteran's right ankle 
disability, as described above, such pain has not been shown 
to cause additional limitation of function to such an extent 
as to be comparable to a 20 percent rating for marked 
limitation of motion.  Indeed, an August 2001 evaluation 
indicated that the right ankle was nontender to the medial 
and lateral malleolus.  His Achilles was intact, as were his 
reflexes.  While power tilt was less than 1+, the veteran had 
good strength on the right ankle.  He had good dorsiflexion 
and plantar flexion, with decreased inversion and eversion.  
Thus, the overall evidence shows that the present 10 percent 
evaluation is appropriate for the period in question.

The Board has also considered whether any alternate Code 
sections allow for a higher rating.  In this vein, Diagnostic 
Code 5270 affords a 20 percent evaluation for ankylosis of 
the ankle in plantar flexion, to less than 30 degrees.  
However, while x-ray evidence revealed soft tissue 
calcifications, ankylosis was not diagnosed during the period 
in question.  As such, Diagnostic Code 5270 is not for 
application.  For the same reason, a higher evaluation under 
Diagnostic Code 5272, for ankylosis of the subastragalar or 
tarsal joint, is not permitted.  There are no other relevant 
Diagnostic Codes for consideration.  

In conclusion, the evidence of record shows that the 
veteran's disability picture is appropriately reflected by 
the 10 percent rating for residuals of a right ankle fracture 
in effect throughout the period in question.  There is no 
basis for a higher evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle fracture from February 14, 2003 
through February 11, 2004.

During the period in question, the veteran is assigned a 20 
percent rating for his residuals of a right ankle fracture 
pursuant to Diagnostic Code 5271.  As that Diagnostic Code 
does not afford a rating in excess of 20 percent, the Board 
must consider whether alternate Code sections may allow for 
an increase. 

Diagnostic Code 5270 affords a 30 percent evaluation for 
ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  

The evidence of record does not contain any diagnoses of 
ankylosis during the period in question.  However, immobility 
of the right ankle was established upon VA examination on 
February 14, 2003.  At that time, the veteran could not 
plantar flex or dorsiflex his right ankle.  The veteran's 
immobility was noted to be chronic.  Moreover, that 
examination report indicated chronic pain.  The veteran 
complained that his ankle pain was 10 out of 10 following 
activity.  He stated that the ankle throbs, which interfered 
with his sleeping.  He also had increased pain when pushing 
on his gas pedal.  It was further indicated that the veteran 
wore a plastic brace.   

Based on the objective findings of right ankle immobility 
demonstrated upon VA examination in February 2003, coupled 
with the veteran's complaints of pain and weakness, the Board 
finds that the veteran's residuals of a right ankle fracture 
warrant the next-higher 30 percent rating under Diagnostic 
Code 5270 during the period in question.  The consideration 
of pain is appropriate and conforms to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

While a 30 percent rating is justified, the evidence of 
record fails to support an evaluation in excess of that 
amount.  Indeed, to warrant a 40 percent rating, the evidence 
would have to exhibit disability comparable to ankylosis of 
the right ankle in plantar flexion at more than 40 degrees or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

While the February 2003 VA examination does note chronic pain 
and immobility of the right ankle, the veteran's overall 
disability picture is not shown to be commensurate to the 
next-higher 40 percent rating under Diagnostic Code 5270.  
Indeed, he was able to walk 4.5 miles and could stand for 30 
to 45 minutes without having to sit down.  Therefore, his 
right ankle immobility has not caused additional limitation 
of function beyond that reflected in the 30 percent rating 
assignment from February 14, 2003, awarded in the instant 
decision.  Rather, the 30 percent rating is appropriate 
throughout the period in question.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Entitlement to a rating in excess of 30 percent for 
residuals of a right ankle fracture from February 12, 2004.

From February 12, 2004, the veteran is assigned a 30 percent 
rating for his service-connected right ankle disability.  As 
previously discussed, the only Diagnostic Code affording a 
rating in excess of that amount is Diagnostic Code 5270.  
Again, to achieve such 40 percent rating, the evidence must 
demonstrate disability comparable to ankylosis of the right 
ankle in plantar flexion at more than 40 degrees or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

The veteran's overall disability picture is not shown to be 
commensurate to the next-higher 40 percent rating under 
Diagnostic Code 5270.  In so finding, the Board does 
acknowledge the veteran's subjective complaints of right 
ankle fatigue and instability, mentioned at his February 2004 
VA examination.  He also indicated difficulty climbing stairs 
and had increased discomfort with walking and standing.  He 
wore a brace and had difficulty walking without it.  
Moreover, such complaints were objectively verified in the 
record.  For example, upon VA examination in February 2004, 
the veteran had a mildly antalgic gait with decreased push 
off with the right foot.  There was also mild edema of the 
ankle.  Moreover, the veteran could not invert or evert the 
right ankle.  VA examiner stated that the veteran's ankylosis 
caused markedly diminished motion.  

Despite the above findings, the next-higher 40 percent 
evaluation is not warranted here.  Indeed, while the veteran 
was shown to have an antalgic gait, as well as right ankle 
edema, both were mild in degree.  Moreover, the veteran's 
plantar flexion strength was 4/5 and he had plantar flexion 
of 10 degrees.  His dorsiflexion strength was 2+ and he could 
dorsiflex to neutral actively.  He had approximately 5 
degrees of dorsiflexion passively, though he was unable to 
hold that dorsiflexion.  His mid-foot motion was 
satisfactory, though mildly irritable.  

Based on the above, the evidence of record has not 
established additional limitation of right ankle function 
beyond that reflected in the 30 percent rating assignment in 
effect for the period in question.  As such, the 30 percent 
rating is appropriate.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



Final considerations

Separate ratings- scar

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2005) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

In the present case, the veteran complained of a disfiguring 
right ankle scar in a June 2003 communication.  In this 
regard, VA examination in February 2004 indicates a 5-cm. 
curvilinear scar over the medial malleolus.  Mild tenderness 
was indicated at the posterior edge of such scar.  However, 
the scar was noted to be well-healed.  

Given the objective findings noted at the February 2004 VA 
examination, there is no support for a separate rating on the 
basis of a disfiguring scar.  However, that examination did 
indicate mild tenderness at the posterior edge of the 
veteran's right ankle scar.  From the VA examination 
findings, it appears that such tenderness emanates from the 
scar itself, and not from the underlying orthopedic residuals 
of an ankle fracture.  As such, the Board finds that a 
separate 10 percent evaluation for the scar is warranted 
pursuant to Diagnostic Code 7804.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, while 38 C.F.R. § 4.118, 
concerning disabilities of the skin, has undergone revisions 
during the pendency of this appeal, the criteria under 7804, 
for superficial painful scars remained unchanged.  

Extraschedular consideration

The evidence does not reflect that the disabilities at issue 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

 
ORDER

A rating in excess of 10 percent for residuals of a right 
ankle fracture prior to February 14, 2003 is denied.

A rating of 30 percent for residuals of a right ankle 
fracture from February 14, 2003 through February 11, 2004 is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 30 percent for residuals of a right 
ankle fracture from February 12, 2004, is denied.

A separate 10 percent rating for a painful scar is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


